Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered October 20, 2020 in response to an Office Action mailed June 24, 2020 is acknowledged.
Claims 1, 3-11, 14-20, 23 are pending.  Claim(s) 2, 12, 13, 21, 22 is/are cancelled.  Claim(s) 1, 3, 7-11, 14, 15, 17, 18, 19 is/are currently amended. Claim(s) 23  is/are newly presented.
Drawings
The drawings were received on October 20, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-11, 14-20, 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest a prime mover positioned beneath a conveyor, combined with the rest of the claim language.
Applicant's arguments are considered persuasive, in that the drive system of Borghi et al. provides both lateral movement of rails and telescopic movement of rails, and that the lateral and telescopic drive systems are interconnected. While Nussbaum shows a prime mover beneath a conveyor for providing lateral movement of a pusher above the conveyor, one of ordinary skill would not look to Nussbaum to modify a drive system providing lateral and telescopic movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramer et al. (USPN 3729895) discloses a diverter having a narrowing throat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R HARP/Primary Examiner, Art Unit 3651